Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 1 of 24 PageID 8




                             EXHIBIT A
Filing # 120819113   E-Filed 02/04/2021 11:52:06 AM              *21-000045900*
                                                                                    *21-000045900*
          Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 2 of 24 PageID 9




     WEATHERPROOF WRAPS LLC (A/AO HOLY                             CASE #:          2020-CA-012510-O
     TRINITY GREEK ORTHODOX CHURCH)                                COURT:           NINTH JUDICIAL CIRCUIT
                                                                   COUNTY:          ORANGE
     PLAINTIFF(S)                                                  DFS-SOP #:       21-000045900

     VS.

     HANOVER INSURANCE COMPANY (THE)

     DEFENDANT(S)
     _______________________________________/
     SUMMONS, COMPLAINT, DISCOVERY




                               NOTICE OF SERVICE OF PROCESS
     NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
     State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Tuesday,
     February 2, 2021 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, February 4,
     2021 to the designated agent for the named entity as shown below.


              HANOVER INSURANCE COMPANY (THE)
              CHARLES F CRONIN
              440 LINCOLN ST
              WORCESTER, MA 01653




     *Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
     for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
     pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                    Jimmy Patronis
                                                                    Chief Financial Officer



     cc to:


     KATHRYN SIMPSON
     ASSOCIATE ATTORNEY
     PAZOS LAW GROUP
     2455 E SUNRISE BLVD.
     FORT LAUDERDALE, FL 33304                                                                            SKT




                                      Office of the General Counsel - Service of Process Section
                         200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                 RECEIVED AS STATUTORY REGISTERED AGENT
on 02 February, 2021 and served on defendant or named party on 04 February, 2021
                  by the Florida Department of Financial Services
                                                                                   Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 3 of 24 PageID 10
         Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 4 of 24 PageID 11
Filing # 120440060  E-Filed 01/28/2021 04:21:23 PM


                         IN THE CIRCUIT COURT OF THE 9TH JUDICIAL CIRCUIT
                               IN AND FOR ORANGE COUNTY, FLORIDA

                                                                CASE NO.: 2020-CA-012510-O

        WEATHERPROOF WRAPS LLC,
        (a/a/o Holy Trinity Greek Orthodox Church),
                       Plaintiff,
        v.

        HANOVER INSURANCE COMPANY,
                    Defendant.
        _______________________________________/

                                                   AMENDED COMPLAINT

               Plaintiff, WEATHERPROOF WRAPS LLC, (hereinafter “Plaintiff”), by and through

        undersigned    counsel,     sues   the    Defendant,   HANOVER         INSURANCE      COMPANY,

        (hereinafter “Defendant”), and alleges:

                               GENERAL ALLEGATIONS TO ALL COUNTS

               1.      This is an action for damages which exceeds $30,000.00, exclusive of court costs,

        attorney’s fees, and interest, and therefore within the jurisdiction of this Court.

               2.      At all material times, Plaintiff is a Florida corporation licensed to do business in

        the State of Florida and conducting business in Orange County and is otherwise sui juris. As such,

        venue is proper in Orange County, Florida.

               3.      At all material times, Defendant is an insurance company authorized to do business

        in the State of Florida and doing business in Orange County, Florida, and is otherwise sui juris.

                                     COUNT I – BREACH OF CONTRACT

               4.      Plaintiff readopts and realleges Paragraphs 1 through 3 above as if fully stated

        herein, and further alleges as follows:
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 5 of 24 PageID 12




         5.       Plaintiff brings this action based upon an after-loss assignment of insurance

proceeds by Holy Trinity Greek Orthodox Church (hereinafter “Church”).

         6.       At all material times, Church entered into an insurance contract with Defendant

bearing policy number ZDJH07891400, (the “Policy”), which provided property insurance for

Church’s property located at 1217 Trinity Woods Lane, Maitland, FL 32751, (the “Property”).

Defendant is in possession of a Certified Copy of the Policy. A request for the Policy has been

made and a Certified Copy of the Policy will be filed with the Court upon receipt. 1

         7.       On or about June 24, 2020, Church suffered extensive damages as a result of a

sudden and accidental Hailstorm at the Property (hereinafter referred to as the “Loss”).

         8.       The Policy was in full force and effect on the date of the subject loss.

         9.       Following the submission of the Defendant acknowledged Church’s claim and

assigned it claim number 1900697040 (hereinafter referred to as the “Claim”).

         10.      Upon information and belief, the Policy provides insurance coverage for all of the

losses, damages and expenses that Church has suffered and incurred.

         11.      Church is entitled to insurance benefits for the damages incurred as a result of the

Loss under the above-referenced policy.

         12.      On or about August 3, 2020, Church retained Plaintiff to perform mitigation

services and/or repairs at the aforementioned property.




1
 Notwithstanding he requirements of Fla.R.Civ.P. 1.130(a) it is well-established under Florida Law (with analogous
rulings made by every District Court of Appeals in the state) that, “where the complaint alleged that the defendant
was a party to the contract and that the contract was not in the pleader’s possession. . .the pleader should be given an
opportunity to establish the contract’s existence by discovery.” Amiker v. Mid-Century Ins. Co., 398 So.2d 974, 975
(Fla. 1st DCA 1981). See also Sachse v. Tampa Music Co., 262 So.2d 17, 19 (Fla. 2d DCA 1972); Parkway General
Hospital, Inc. v. Allstate Ins. Co., 393 So.2d 1171, 1172 (Fla. 3d DCA 1981); Equity Premium Inc. v. Twin City Fire
Ins. Co., 956 So.2d 1257, 1258 (Fla. 4th DCA 2007); Seaboard Coast Line R. Co. v. Brummitt, 390 So.2d 170, 171
(Fla. 5th DCA 1980).

                                                           2
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 6 of 24 PageID 13




       13.     Plaintiff provided necessary services for Church and in exchange, Church

authorized direct payment and assigned its property insurance rights, benefits, and proceeds to the

Plaintiff, as consideration for the repairs and/or services performed by the Plaintiff. A copy of the

Contract for Services, Work Authorization, and/or Assignment of Insurance Benefits is marked

and attached hereto as Plaintiff’s Exhibit “A”.

       14.     In accordance with the terms and conditions of the Policy, Plaintiff gave Defendant

prompt and timely notice of Plaintiff’s claim. Plaintiff timely billed Defendant in the amount of

$177,575.00 for the mitigation services rendered at the Property in relation to the subject loss,

which is covered under the aforesaid Policy. A copy of Plaintiff’s outstanding invoice is attached

and marked hereto as Plaintiff’s Exhibit “B”.

       15.      Pursuant to the Policy issued by the Defendant and Florida law, Defendant had

ninety (90) days in which to pay the aforementioned invoice.

       16.     To date, Defendant has breached the terms of the Policy by failing to pay the full

benefits due and owed to Plaintiff for services rendered.

       17.     Due to Defendant’s failure to pay the aforementioned invoice and pursuant to

Florida Statute § 627.7152, on or about December 1, 2020, Plaintiff submitted its written notice

of intent to initiate litigation to the Defendant and Insured via electronic delivery and/or certified

mail. A copy of Plaintiff’s written notice of intent to initiate litigation to Defendant is attached

and marked hereto as Plaintiff’s Exhibit “C”.

       18.     Defendant received Plaintiff’s written notice of intent to initiate litigation on

December 1, 2020, via fax and/or e-mail correspondence.

       19.     Pursuant to Florida Statute § 627.7152(9)(b), Defendant was required to respond in

writing to the above-mentioned notice within ten (10) business days after receiving the notice.



                                                  3
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 7 of 24 PageID 14



       20.     To the best of Plaintiff’s knowledge and belief, to date, the ten (10) day time-period

has elapsed and the Defendant still has not acknowledged Plaintiff’s written notice of intent to

initiate litigation, presented Plaintiff with its Pre-Suit Settlement Offer, issued payment to

Plaintiff, and/or require Plaintiff to participate in Appraisal or alternative dispute resolution.

       21.     The Defendant’s refusal to pay the full amount of the services rendered by the

Plaintiff was contrary to the terms of the Policy, Florida Statute § 627.70131(5)(a), and was a

breach of said contract of insurance.

       22.     The Plaintiff has been damaged by the Defendant’s breach of said contract of

insurance by not having been compensated for the services rendered to the insured property.

       23.     That as a direct and proximate result of the Defendant’s refusal to pay Plaintiff for

services rendered, the Plaintiff has been required to retain the services of the undersigned attorneys

to represent and protect Plaintiff’s interests and Plaintiff has become obligated to pay them a

reasonable fee for their services in bringing this action.

       24.     Plaintiff has complied with all terms and conditions of the Policy and all conditions

precedent to the bringing of the instant action have been performed, waived or excused.

       25.      In the event that the Plaintiff prevails in this action, Plaintiff is entitled to an award

of attorney’s fees and costs pursuant to Florida Statute § 627.428, Florida Statute §

627.7153, Florida Statute § 57.105, Florida Statute § 626.9373 and/or Florida Statute §

627.7152.

       WHEREFORE, the Plaintiff, WEATHERPROOF WRAPS LLC, demands judgment

against the Defendant, HANOVER INSURANCE COMPANY, for damages including, but

not limited to, payment of Plaintiff’s invoice/bill, interest allowed by law, reasonable attorney’s

fees and costs pursuant to Florida Statute § 627.428, Florida Statute § 627.7152, Florida

Statute § 627.7153, Florida Statute § 57.105, Florida Statute § 626.9373 and/or any other relief

this Court                                         4
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 8 of 24 PageID 15




deems just and proper.



                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all counts and on all issues so triable.

                            DESIGNATION OF E-MAIL ADDRESSES

          Plaintiffs designate the following e-mail addresses for service of court documents in this

action.

          Nadia Pazos, Esq.                Nadia@pazoslawgroup.com
          E-Service Designation            Serviceinsurance@pazoslawgroup.com

                                            Respectfully submitted,

                                           PAZOS LAW GROUP, P.A.
                                           800 Douglas Road, Suite 830
                                           Coral Gables, Florida 33134
                                           T. (305) 330-1643 F. (305) 587-2098
                                           Email: Nadia@pazoslawgroup.com
                                           Service Email: serviceinsurance@pazoslawgroup.com
                                           /s/ Nadia Pazos
                                           Nadia Pazos, Esq. / Florida Bar No.: 89160




                                                     5
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
           Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 9 of 24 PageID 16

                                                               EXHIBIT"A"
                                                            20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                       www.weatherproofwraps.com



                                                     ASSIGNMENT OF BENEFITS

            Insured(s) 1:        Holy Trinity Greek Orthodox Church
                                Full Name

                                 407-314-0073                                sophiahcardoba@gmail.com
                                Phone                                       Email Address

            Insured(s) 2:
                              Full Name


                              Phone                                         Email Address

            Property Address:     1217 Trinity Woods Lane, Maitland, FL 32751

            Insurance Company: Hanover Insurance Group

            Policy Number: ZDJH07891400                                     Claim Number: 1900697040

            Type of Loss: Hail                                               Date of Loss: 6/24/20




           Agreement: I, the Homeowner/Insured, and or its representative for the property located at
                          1217 Trinity Woods Lane, Maitland, FL 32751                          (hereinafter “Client”), authorize
           Weatherproof Wraps (hereinafter “WW”) to enter said property to perform roof wrapping services. Client and WW
           hereby acknowledge that the services to be provided are NOT being provided in an urgent or emergency circumstance.
           Client agrees to fully cooperate with insurance company as required by the subject policy of insurance and comply with
           all post-loss duties required by same.

           Assignment of Benefits and Direct Payment Authorization: Client hereby assign any and all insurance rights,
           benefits, and proceeds under my property insurance policy up to the amount of the services provided by WW. Client
           also hereby instructs and directs my insurance carrier to make a separate and individual payment to be sent directly to
           WW, or its representatives for their services in the instant matter. Client makes this assignment and authorization in
           consideration of WW’s agreement to perform services and supply materials and otherwise perform its obligations
           under this contract, including not requiring full payment at the time of service. Client believes the appropriate
           insurance carrier to be     Hanover Insurance Group                                            . WW shall provide a copy
           of the executed assignment agreement to the insurer within 3 business days after the date on which the assignment
           agreement was executed or the date on which work begins, whichever is earlier. Delivery of the copy of the
           assignment agreement to the insurer shall be made by one of the methods prescribed in Fla. Stat. § 627.7152.
           Client also hereby instructs my insurance carrier to release any and all information requested by WW its
           representative, or its Attorney solely for the direct purpose of obtaining actual benefits to be paid by my insurance
           carrier for services rendered or to be rendered.


                                                                                                                       /
                                                                                                     Initials
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
          Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 10 of 24 PageID 17
                                                            20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                       www.weatherproofwraps.com
           Client hereby assigns all legal rights to recover any and all insurance proceeds owed by my insurance company
           regarding this loss; including but not limited to the right to bring appropriate legal action up to the amount owed for the
           services rendered by WW. WW shall be entitled to any and all recovery of costs, and attorney’s fees associated with the
           collection of its invoice from Client’s Insurance Company as provided for under Fla. Stat. § 627.7152, 627.428 or any
           other law. Client has the right to rescind the assignment agreement without a penalty or fee by submitting a written
           notice of rescission signed by Client to WW within 14 days after the execution of the agreement, at least 30 days after
           the date work on the property is scheduled to commence if WW has not substantially performed, or at least 30 days
           after the execution of the agreement if the agreement does not contain a commencement date and the assignee has not
           begun substantial work on the property. For the purposes of this agreement Service Provide shall be deemed to have
           done substantial work once it has begun a visual inspection of the property.

           Deductible: All deductibles under the policy shall be charged against Client (insured) and shall not be subtracted or
           reduced from the amount paid to WW or its successors or assigns. Client’s intent is for WW or its successors or assigns,
           to be paid in full. The Insurance Company is instructed to pay WW or its successors or assigns, in full without reducing
           the payment by the amount of any deductibles.

           Payments, Terms and Interest: If for any reason payment is made to the Owner/Agent by an insurer for the services
           provided by WW under the instant contract, it shall be endorsed over to WW within three (3) business days. Client
           agrees that any portion of work, deductibles, betterment, depreciation or additional work requested by the undersigned,
           not covered by insurance, must be paid by the undersigned on or before its completion. Client hereby appoints WW as
           attorney in-fact, authorizing WW to endorse Client’s name, and to deposit insurance checks or drafts for WW. Payment
           terms to WW are net-30 days. In the event that legal or collection agency proceedings must be instituted to recover any
           amount due, WW shall be entitled to recover the cost of collections, including, collection agencies, attorney's fee and
           courts, plus a finance charge of 1.5% per month applicable to all amounts due. In exchange for this assignment of
           benefits WW agrees to indemnify and hold harmless Client from all liabilities, damages, losses, and costs, including,
           but not limited to, attorney fees, should the policy subject to the assignment agreement prohibit, in whole or in part, the
           assignment of benefits. Client acknowledges receipt of the itemized per-unit cost estimate and statutory notice required
           by Fla. Stat. section 627.7152 and they are full incorporated herein.

           Stop Work-Hold Harmless: In the event WW is not allowed to perform its recommended services and protocols for
           any reason beyond its control, Client agrees to release and hold WW harmless, and indemnify WW against all claims or
           actions that may result from such procedures.

           Client has read and understand the information above and have received a copy for my records. This contract is
           intended to be legally binding and contains all of the terms and conditions between the parties.



            Signature of Insured                                            Signature of Insured
              Holy Trinity Greek Orthodox Church
            Printed Name of Insured                                         Printed Name of Insured
             8/3/2020
            _
            Date                                                            Date


             Signature on Behalf of Weatherproof Wraps
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
          Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 11 of 24 PageID 18

                                                             20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                        www.weatherproofwraps.com




                                    Itemized Per-Unit Cost Estimate (subject to change)

   Temporary shrink wrap tarping services
                                                                                    $5.00 per square foot of area covered
                                                                                                      $600.00
   50 foot pull behind boom (if needed)

                                                                                                     $900.00
   50 foot 4 x 4 boom (if needed)

   60 foot 4 x 4 boom (if needed)                                                                   $1000.00


   Open and re-seal shrink wrap for insurance company inspection                                    $1.25 per square foot




            Estimated Square Feet of the roof at the property listed on this contract:   34915                 sq ft.


             Signature on Behalf of Weatherproof Wraps




            Signature of Insured                                       Signature of Insured



              Holy Trinity Greek Orthodox Church
            Printed Name of Insured                                    Printed Name of Insured

             8/3/2020

            Date                                                      Date
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
           Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 12 of 24 PageID 19

                                                                20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                        www.weatherproofwraps.com


    Continuation of Assignments of Benefit from Holy Trinity Greek Orthodox Church to Weatherproof Wraps



    YOU ARE AGREEING TO GIVE UP CERTAIN RIGHTS YOU HAVE
    UNDER YOUR INSURANCE POLICY TO A THIRD PARTY, WHICH
    MAY RESULT IN LITIGATION AGAINST YOUR INSURER. PLEASE
    READ AND UNDERSTAND THIS DOCUMENT BEFORE SIGNING IT.
    YOU HAVE THE RIGHT TO CANCEL THIS AGREEMENT WITHOUT
    PENALTY WITHIN 14 DAYS AFTER THE DATE THIS AGREEMENT IS
    EXECUTED, AT LEAST 30 DAYS AFTER THE DATE WORK ON THE
    PROPERTY IS SCHEDULED TO COMMENCE IF THE ASSIGNEE HAS
    NOT SUBSTANTIALLY PERFORMED, OR AT LEAST 30 DAYS AFTER
    THE EXECUTION OF THE AGREEMENT IF THE AGREEMENT DOES
    NOT CONTAIN A COMMENCEMENT DATE AND THE ASSIGNEE
    HAS NOT BEGUN SUBSTANTIAL WORK ON THE PROPERTY.
    HOWEVER, YOU ARE OBLIGATED FOR PAYMENT OF ANY
    CONTRACTED WORK PERFORMED BEFORE THE AGREEMENT IS
    RESCINDED. THIS AGREEMENT DOES NOT CHANGE YOUR
    OBLIGATION TO PERFORM THE DUTIES REQUIRED UNDER YOUR
    PROPERTY INSURANCE POLICY.


    _________________________________________                _______________________________________
    Signature of Insured                                     Signature of Insured
    8/3/2020
    ____________________                                     _________________
    Date                                                     Date
  Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 13 of 24 PageID 20

Weatherproof Wraps
20 Jacob Ct
                                              EXHIBIT"B"
Ponte Vedra, FL 32081 US
steve@weatherproofwraps.com
www.weatherproofwraps.com

BILL TO                                            INVOICE 437
International Insurance
Company of Hanover                                 DATE 08/05/2020     TERMS Due on
                                                   receipt

                                                   DUE DATE 08/05/2020




ACTIVITY        DESCRIPTION                               SQ. FEET   RATE   AMOUNT
Services        Sophia Hatz-Cordoba / 2007-                 34,915   5.00 174,575.00
                1528546-01 / ROOFING(Shrink
                Wrap)

Holy Trinity Greek Orthodox Church
Sophia Hatz-Cordoba
1217 Trinity Woods Lane
 Maitland , FL 32751
Insurance Company Hanover Insurance Group
Claim # 1900697040

                                              TOTAL DUE                $174,575.00
  Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 14 of 24 PageID 21

Weatherproof Wraps
20 Jacob Ct
Ponte Vedra, FL 32081 US
steve@weatherproofwraps.com
www.weatherproofwraps.com

BILL TO                                            INVOICE 558
International Insurance
Company of Hanover                                 DATE 11/18/2020 TERMS Due on
                                                   receipt

                                                   DUE DATE 11/18/2020




ACTIVITY        DESCRIPTION                               SQ. FEET   RATE   AMOUNT
Services        Sophia Hatz-Cordoba / 2007-                 1        Flat   $3000.00
                1528546-01 / ROOFING(Shrink
                Wrap)

SUPPLEMENT
Holy Trinity Greek Orthodox Church
Sophia Hatz-Cordoba
1217 Trinity Woods Lane
 Maitland , FL 32751
Insurance Company Hanover Insurance Group
Claim # 1900697040
                                              TOTAL DUE                $3000.00
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 15 of 24 PageID 22



                                                                 EXHIBIT"C"
                    800 Douglas Road, Suite 830, Coral Gables, Florida 33134
                           Tel. (305) 330-1643 Fax. (305) 587-2098
                                   www.PazosLawGroup.com

                                        December 1, 2020

 SENT VIA E- MAIL TO:
 Holy Trinity Greek Orthodox Church
 sophiahcardoba@gmail.com

        RE:    INSURED:                         Holy Trinity Greek Orthodox Church
               INSURANCE CO.:                   Hanover Insurance Group
               POLICY NUMBER:                   ZDJH07891400
               CLAIM NUMBER:                    1900697040
               INSURED PROPERTY:                1217 Trinity Woods Lane, Maitland, FL 32751

 Dear Holy Trinity Greek Orthodox Church,

        My office represents Weatherproof Wraps LLC. Pursuant to Florida Statute § 627.7152(9),
 enclosed is a copy of a letter sent on behalf of my client to your insurance company demanding
 payment for the outstanding balance owed to its office. This letter simply serves as notice to
 yourself and does not require any action on your behalf.

       If you have any questions regarding my client’s outstanding invoice, please reach out to
 Weatherproof Wraps LLC directly.

                                                Sincerely,


                                                /s/Nadia Pazos

                                                Nadia@pazoslawgroup.com




 Enclosure: Letter to Hanover Insurance Group
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 16 of 24 PageID 23




                     800 Douglas Road, Suite 830, Coral Gables, Florida 33134
                            Tel. (305) 330-1643 Fax. (305) 587-2098
                                    www.PazosLawGroup.com

                                           December 1, 2020


 SENT VIA E-MAIL TO:
 Hanover Insurance Group
 Boyerclaim@hanover.com
 Jahennesey@hanover.com


   WRITTEN NOTICE TO INITIATE LITIGATION PURSUANT TO F.S. § 627.7152(9)

 INSURED:                        Holy Trinity Greek Orthodox Church
 INSURANCE CO.:                  Hanover Insurance Group
 POLICY NUMBER:                  ZDJH07891400
 CLAIM NUMBER:                   1900697040
 INSURED PROPERTY:               1217 Trinity Woods Lane, Maitland, FL 32751

 Dear Hanover Insurance Group:

        This is a Demand Letter under Florida Statute § 627.7152(9) for Insurance benefits
 pursuant to the contract of Insurance on behalf of the Mitigation Service Provider listed below:

  MITIGATION SERVICES PROVIDER                                            Weatherproof Wraps LLC
  DATE(S) of SERVICE or DATE AOB EXECUTED:                                      August 3, 2020
  AMOUNT OF BENEFITS CLAIMED:                                                      $177,575.00

  AMOUNT OF DAMAGES IN DISPUTE:                                                    $177,575.00

  AMOUNT CLAIMED TO BE DUE*:                                                       $177,575.00
  *Weatherproof Wraps LLC’s Pre-Suit Settlement Demand
  *This demand is exclusive of attorney’s fees


 Please be advised this demand is hereby made for the payment of post-loss benefits under a
 residential property insurance policy as assigned in whole or in part by the insured (“assignee”)
 for services provided by the above-referenced mitigation services provider to protect, repair,
 restore, or replace property or to mitigate against further damage to the subject property as a result
 of a covered peril insured against. Payment for these services is overdue as of the date of this letter.

 Pursuant to Florida Statute § 627.7152(9) enclosed is a copy of the assignment of benefits, a
 detailed written invoice and/or estimate of services rendered, documentation evidencing the work
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 17 of 24 PageID 24
 has been performed per industry standards, and any additional documentation itemizing but not
 limited to, the costs for labor, materials, scope of work, equipment related to the subject claim for
 insurance benefits.

 As you know, Section 627.7152 (9) Florida Statutes requires that an Insurer to respond to this Pre-
 Suit Settlement Demand with a Pre-Suite Settlement Offer within ten (10) business days after
 receiving notice pursuant to Section 627.7152(9)(a) or other method of alternative dispute
 resolution under the policy. Failure to pay within the allowed time period and/or respond to this
 Demand will result in the immediate institution of a civil suit for damages, interest, attorney’s fees
 and costs.

 Again, DEMAND IS HEREBY MADE FOR THE OUTSTANDING BALANCE
 LISTED ABOVE IN THE AMOUNT OF: $177,575.00


 PLEASE FORWARD ALL CHECKS TO (Overdue benefits plus interest due): Pazos Law
 Group, P.A., 800 Douglas Road, Suite 830, Coral Gables, Florida 33134, and make checks
 payable as follows:

         EMS Provider:          Weatherproof Wraps LLC
         Tax ID#:               XX-XXXXXXX

         We look forward to your timey response and resolution of this disputed claim.

                                                Sincerely,


                                                /s/Nadia Pazos

                                                Nadia@pazoslawgroup.com




 cc:
 Holy Trinity Greek Orthodox Church
 sophiahcardoba@gmail.com
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
          Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 18 of 24 PageID 25


                                                            20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                       www.weatherproofwraps.com



                                                     ASSIGNMENT OF BENEFITS

            Insured(s) 1:        Holy Trinity Greek Orthodox Church
                                Full Name

                                 407-314-0073                                sophiahcardoba@gmail.com
                                Phone                                       Email Address

            Insured(s) 2:
                              Full Name


                              Phone                                         Email Address

            Property Address:     1217 Trinity Woods Lane, Maitland, FL 32751

            Insurance Company: Hanover Insurance Group

            Policy Number: ZDJH07891400                                     Claim Number: 1900697040

            Type of Loss: Hail                                               Date of Loss: 6/24/20




           Agreement: I, the Homeowner/Insured, and or its representative for the property located at
                          1217 Trinity Woods Lane, Maitland, FL 32751                          (hereinafter “Client”), authorize
           Weatherproof Wraps (hereinafter “WW”) to enter said property to perform roof wrapping services. Client and WW
           hereby acknowledge that the services to be provided are NOT being provided in an urgent or emergency circumstance.
           Client agrees to fully cooperate with insurance company as required by the subject policy of insurance and comply with
           all post-loss duties required by same.

           Assignment of Benefits and Direct Payment Authorization: Client hereby assign any and all insurance rights,
           benefits, and proceeds under my property insurance policy up to the amount of the services provided by WW. Client
           also hereby instructs and directs my insurance carrier to make a separate and individual payment to be sent directly to
           WW, or its representatives for their services in the instant matter. Client makes this assignment and authorization in
           consideration of WW’s agreement to perform services and supply materials and otherwise perform its obligations
           under this contract, including not requiring full payment at the time of service. Client believes the appropriate
           insurance carrier to be     Hanover Insurance Group                                            . WW shall provide a copy
           of the executed assignment agreement to the insurer within 3 business days after the date on which the assignment
           agreement was executed or the date on which work begins, whichever is earlier. Delivery of the copy of the
           assignment agreement to the insurer shall be made by one of the methods prescribed in Fla. Stat. § 627.7152.
           Client also hereby instructs my insurance carrier to release any and all information requested by WW its
           representative, or its Attorney solely for the direct purpose of obtaining actual benefits to be paid by my insurance
           carrier for services rendered or to be rendered.


                                                                                                                       /
                                                                                                     Initials
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
          Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 19 of 24 PageID 26
                                                            20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                       www.weatherproofwraps.com
           Client hereby assigns all legal rights to recover any and all insurance proceeds owed by my insurance company
           regarding this loss; including but not limited to the right to bring appropriate legal action up to the amount owed for the
           services rendered by WW. WW shall be entitled to any and all recovery of costs, and attorney’s fees associated with the
           collection of its invoice from Client’s Insurance Company as provided for under Fla. Stat. § 627.7152, 627.428 or any
           other law. Client has the right to rescind the assignment agreement without a penalty or fee by submitting a written
           notice of rescission signed by Client to WW within 14 days after the execution of the agreement, at least 30 days after
           the date work on the property is scheduled to commence if WW has not substantially performed, or at least 30 days
           after the execution of the agreement if the agreement does not contain a commencement date and the assignee has not
           begun substantial work on the property. For the purposes of this agreement Service Provide shall be deemed to have
           done substantial work once it has begun a visual inspection of the property.

           Deductible: All deductibles under the policy shall be charged against Client (insured) and shall not be subtracted or
           reduced from the amount paid to WW or its successors or assigns. Client’s intent is for WW or its successors or assigns,
           to be paid in full. The Insurance Company is instructed to pay WW or its successors or assigns, in full without reducing
           the payment by the amount of any deductibles.

           Payments, Terms and Interest: If for any reason payment is made to the Owner/Agent by an insurer for the services
           provided by WW under the instant contract, it shall be endorsed over to WW within three (3) business days. Client
           agrees that any portion of work, deductibles, betterment, depreciation or additional work requested by the undersigned,
           not covered by insurance, must be paid by the undersigned on or before its completion. Client hereby appoints WW as
           attorney in-fact, authorizing WW to endorse Client’s name, and to deposit insurance checks or drafts for WW. Payment
           terms to WW are net-30 days. In the event that legal or collection agency proceedings must be instituted to recover any
           amount due, WW shall be entitled to recover the cost of collections, including, collection agencies, attorney's fee and
           courts, plus a finance charge of 1.5% per month applicable to all amounts due. In exchange for this assignment of
           benefits WW agrees to indemnify and hold harmless Client from all liabilities, damages, losses, and costs, including,
           but not limited to, attorney fees, should the policy subject to the assignment agreement prohibit, in whole or in part, the
           assignment of benefits. Client acknowledges receipt of the itemized per-unit cost estimate and statutory notice required
           by Fla. Stat. section 627.7152 and they are full incorporated herein.

           Stop Work-Hold Harmless: In the event WW is not allowed to perform its recommended services and protocols for
           any reason beyond its control, Client agrees to release and hold WW harmless, and indemnify WW against all claims or
           actions that may result from such procedures.

           Client has read and understand the information above and have received a copy for my records. This contract is
           intended to be legally binding and contains all of the terms and conditions between the parties.



            Signature of Insured                                            Signature of Insured
              Holy Trinity Greek Orthodox Church
            Printed Name of Insured                                         Printed Name of Insured
             8/3/2020
            _
            Date                                                            Date


             Signature on Behalf of Weatherproof Wraps
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
          Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 20 of 24 PageID 27

                                                             20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                        www.weatherproofwraps.com




                                    Itemized Per-Unit Cost Estimate (subject to change)

   Temporary shrink wrap tarping services
                                                                                    $5.00 per square foot of area covered
                                                                                                      $600.00
   50 foot pull behind boom (if needed)

                                                                                                     $900.00
   50 foot 4 x 4 boom (if needed)

   60 foot 4 x 4 boom (if needed)                                                                   $1000.00


   Open and re-seal shrink wrap for insurance company inspection                                    $1.25 per square foot




            Estimated Square Feet of the roof at the property listed on this contract:   34915                 sq ft.


             Signature on Behalf of Weatherproof Wraps




            Signature of Insured                                       Signature of Insured



              Holy Trinity Greek Orthodox Church
            Printed Name of Insured                                    Printed Name of Insured

             8/3/2020

            Date                                                      Date
DocuSign Envelope ID: 7E12647B-0B35-4FAC-A09F-BE245525BFE7
           Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 21 of 24 PageID 28

                                                                20 Jacob Court, Ponte Vedra, FL 32081 (833) 55-WRAPS
                                                                                        www.weatherproofwraps.com


    Continuation of Assignments of Benefit from Holy Trinity Greek Orthodox Church to Weatherproof Wraps



    YOU ARE AGREEING TO GIVE UP CERTAIN RIGHTS YOU HAVE
    UNDER YOUR INSURANCE POLICY TO A THIRD PARTY, WHICH
    MAY RESULT IN LITIGATION AGAINST YOUR INSURER. PLEASE
    READ AND UNDERSTAND THIS DOCUMENT BEFORE SIGNING IT.
    YOU HAVE THE RIGHT TO CANCEL THIS AGREEMENT WITHOUT
    PENALTY WITHIN 14 DAYS AFTER THE DATE THIS AGREEMENT IS
    EXECUTED, AT LEAST 30 DAYS AFTER THE DATE WORK ON THE
    PROPERTY IS SCHEDULED TO COMMENCE IF THE ASSIGNEE HAS
    NOT SUBSTANTIALLY PERFORMED, OR AT LEAST 30 DAYS AFTER
    THE EXECUTION OF THE AGREEMENT IF THE AGREEMENT DOES
    NOT CONTAIN A COMMENCEMENT DATE AND THE ASSIGNEE
    HAS NOT BEGUN SUBSTANTIAL WORK ON THE PROPERTY.
    HOWEVER, YOU ARE OBLIGATED FOR PAYMENT OF ANY
    CONTRACTED WORK PERFORMED BEFORE THE AGREEMENT IS
    RESCINDED. THIS AGREEMENT DOES NOT CHANGE YOUR
    OBLIGATION TO PERFORM THE DUTIES REQUIRED UNDER YOUR
    PROPERTY INSURANCE POLICY.


    _________________________________________                _______________________________________
    Signature of Insured                                     Signature of Insured
    8/3/2020
    ____________________                                     _________________
    Date                                                     Date
  Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 22 of 24 PageID 29

Weatherproof Wraps
20 Jacob Ct
Ponte Vedra, FL 32081 US
steve@weatherproofwraps.com
www.weatherproofwraps.com

BILL TO                                            INVOICE 437
International Insurance
Company of Hanover                                 DATE 08/05/2020     TERMS Due on
                                                   receipt

                                                   DUE DATE 08/05/2020




ACTIVITY        DESCRIPTION                               SQ. FEET   RATE   AMOUNT
Services        Sophia Hatz-Cordoba / 2007-                 34,915   5.00 174,575.00
                1528546-01 / ROOFING(Shrink
                Wrap)

Holy Trinity Greek Orthodox Church
Sophia Hatz-Cordoba
1217 Trinity Woods Lane
 Maitland , FL 32751
Insurance Company Hanover Insurance Group
Claim # 1900697040

                                              TOTAL DUE                $174,575.00
  Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 23 of 24 PageID 30

Weatherproof Wraps
20 Jacob Ct
Ponte Vedra, FL 32081 US
steve@weatherproofwraps.com
www.weatherproofwraps.com

BILL TO                                            INVOICE 558
International Insurance
Company of Hanover                                 DATE 11/18/2020 TERMS Due on
                                                   receipt

                                                   DUE DATE 11/18/2020




ACTIVITY        DESCRIPTION                               SQ. FEET   RATE   AMOUNT
Services        Sophia Hatz-Cordoba / 2007-                 1        Flat   $3000.00
                1528546-01 / ROOFING(Shrink
                Wrap)

SUPPLEMENT
Holy Trinity Greek Orthodox Church
Sophia Hatz-Cordoba
1217 Trinity Woods Lane
 Maitland , FL 32751
Insurance Company Hanover Insurance Group
Claim # 1900697040
                                              TOTAL DUE                $3000.00
Case 6:21-cv-00397-WWB-GJK Document 1-1 Filed 03/02/21 Page 24 of 24 PageID 31
